J-S04019-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: J.L.P., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: C.L.P., MOTHER                  :   No. 1552 MDA 2018

              Appeal from the Decree Entered September 10, 2018
                In the Court of Common Pleas of Centre County
                      Orphans' Court at No(s): 2018-4307

BEFORE:      SHOGAN, J., OTT, J., and STEVENS*, P.J.E.

MEMORANDUM BY OTT, J.:                                  FILED MARCH 07, 2019

       C.L.P. (“Mother”) appeals from the order and decree entered September

10, 2018, which terminated involuntarily her parental rights to her son, J.L.P.

(“Child”), born in January 2015.1 After careful review, we affirm.

       We summarize the relevant factual and procedural history of this matter

as follows. Centre County Children and Youth Services (“CYS”) first became

involved with this family in February 2016. See Petitioner’s Exhibit 1 (findings

of fact attached to order of adjudication and disposition). Most recently, CYS

received a report on March 1, 2017, indicating that Mother transported Child


____________________________________________


* Former Justice specially assigned to the Superior Court.

1 The orphans’ court entered a separate order and decree at the same time
terminating involuntarily the parental rights of R.L.D., Child’s father. R.L.D.
did not appeal the termination of his parental rights, nor did he participate in
this appeal.
J-S04019-19



to a medical appointment “on a motorized child’s . . . four-wheeler.” N.T.,

8/24/18, at 65. Initially, when CYS attempted to visit Mother’s home, she

would not let the caseworker inside and would only “yell through the door.”

Id. at 66. Mother finally allowed CYS inside her home on March 20, 2017, at

which time the caseworker observed that the home was dirty and unsafe.2

Id. at 67. CYS received an additional report on May 2, 2017, indicating that

Child “was found wandering around alone on the streets” with the family dog,

and “when the dog had started to drag him, a concerned citizen called the

police.” Id. at 72. The police then retrieved Child and returned him to Mother.

Id. CYS obtained emergency custody of Child the following day, but Mother

was not at home. Id. at 73. Mother also refused to state where she and Child

were when CYS called her on the phone. Id. The juvenile court adjudicated

Child dependent on May 12, 2017, but his whereabouts remained unknown.

See Petitioner’s Exhibit 1 (order of adjudication and disposition).    Mother

absconded with Child for weeks before turning herself in to police pursuant to

a bench warrant on May 29, 2017. N.T., 8/24/18, at 74-75.

       Following Child’s adjudication of dependency, Mother began receiving

reunification services from Family Intervention Crisis Services (“FICS”). Id.

at 83. FICS referred Mother to a therapist. Id. at 86-87. However, Mother
____________________________________________


2 CYS returned to Mother’s home on April 5, 2017, after receiving a referral
raising concerns regarding her mental health and ability to care for Child. See
Petitioner’s Exhibit 1 (findings of fact attached to order of adjudication and
disposition). The caseworkers were able to observe Child and the condition of
the home only briefly during their visit, because Mother yelled at them and
demanded that they leave. Id.

                                           -2-
J-S04019-19



failed to attend therapy appointments consistently. Id. at 89. When Mother

did attend appointments, the therapist found her “difficult to engage, . . .

paranoid at times and uncooperative.” Id. During one appointment, Mother

accused the therapist of “hiding FICS staff in her closet[.]” Id. Mother also

failed to comply with FICS’s recommendations that she see a psychiatrist for

medication management and obtain a psychological evaluation. Id. at 90.

      In October 2017, Mother’s boyfriend, C.B., met with FICS and raised his

own concerns regarding her mental health. Id. at 91. He stated that Mother

“was talking to herself, that she was staring at him and that he feared for his

life, and that he was afraid he’d wake up and she’d stab him.” Id. FICS met

with Mother, who agreed to receive inpatient mental health treatment. Id.

FICS was present for Mother’s mental health assessment, during which she

reported “that she had attempted to commit suicide the evening prior by

taking too many sleeping pills. She also stated that she feels like she thinks

about killing herself all the time, that she also self-harmed by cutting her arms

about two weeks prior to this incident.” Id. at 92. Mother began inpatient

treatment on October 26, 2017, and remained there until November 12, 2017.

Id. at 94. On one occasion during treatment, Mother attempted to leave the

facility, prompting the staff to obtain an involuntary commitment. Id.

      After her release from inpatient treatment, Mother failed to attend any

of her therapy appointments and her mental health began to deteriorate once

again. Id. at 95. During a visit with Child on November 21, 2017, Mother

“appeared to be disoriented. She could not stand up on her own, she needed

                                      -3-
J-S04019-19



assistance.   She kept getting up from the couch and walking to another

couch.”   Id. at 96.   FICS staff attempted to help Mother down the stairs

“because she wanted to go outside and she went down three steps and then

turned around and said she didn’t want to go outside. She had a really difficult

time remaining still and was very shaky.” Id. Mother participated in another

mental health assessment, during which she admitted using heroin “about a

month previous to that[.]” Id. at 98. However, Mother did not consent to

additional inpatient treatment, nor did she meet the criteria for treatment at

that time. Id. Later that day, C.B. called FICS stating that he was leaving

Mother, and reporting that she had exhibited additional unusual behaviors

during the afternoon. Id. at 99. FICS then received three phone calls from

Mother within fifteen minutes. Id. at 100. The record reveals the content of

these phone calls as follows.

      . . . . The first one she had asked staff why everybody was being
      weird and what was going on. When staff asked her to clarify, she
      said she didn’t know and would call staff back the next day.

            A few minutes later after staff hung up the phone, she had
      called staff. And as soon as staff picked up the phone, she had
      asked staff if she was going to die. Staff asked her if she was
      thinking of harming herself and [Mother] said no, everybody is
      being weird and am I going to die. Staff again asked [Mother] if
      she was going to harm herself and she had said she was not. She
      said that she was going to go over [to] her dad’s house for the
      evening and got off the phone with staff.

            Probably about five minutes later, she called staff again and
      was at her father’s residence and stated that everyone there was
      trying to have sex with her, specifically she had stated that her
      father was trying to have sex with her. . . .



                                     -4-
J-S04019-19


Id. at 100-01.3 Mother returned to her home and met with FICS staff and

C.B., who convinced her to receive further inpatient treatment. Id. at 101-

02. Mother then changed her mind almost immediately and refused to go.

Id. at 102.

       In December 2017 and January 2018, Mother produced several positive

drug screens for benzodiazepines, alcohol, and unprescribed suboxone. Id.

at 109. Mother attended only “a few” visits with Child during this time, and

failed to attend any of her meetings with FICS. Id. at 103. During the visits

C.B. attended with Mother, he was the main caretaker of the Child. Id. “There

[were] a lot of times that [Mother] . . . it was as if [Child] wasn’t even in the

room during her visits with him.” Id. C.B. “tried to encourage [Mother] a lot

to engage with [Child] and she wasn’t responsive.” Id. at 104.

       For a brief period from late January 2018 until February 2018, Mother

began to show improvement. Id. at 107-10. Mother initiated mental health

and drug and alcohol treatment, and did not produce a positive drug screen.

Id. at 108-10. However, Mother’s progress deteriorated in March 2018. Id.

at 113. Mother stopped attending therapy, drug and alcohol treatment, and

her meetings with FICS. Id. at 113, 121. CYS filed a petition to terminate

Mother’s parental rights to Child involuntarily on March 22, 2018 and by




____________________________________________


3Mother had alleged to FICS previously that her father sexually abused her
“when she was younger[.]” N.T., 8/24/18, at 87, 101.

                                           -5-
J-S04019-19


order entered April 17, 2018, the orphans’ court appointed legal counsel to

represent Mother during the termination proceedings.

        Mother tested positive for oxycodone on March 27, 2018, and her drug

and alcohol treatment program discharged her for noncompliance on April 6,

2018. Id. at 113-14. Mother last attended a visit with Child on April 19,

2018. Id. at 122.

        In May 2018, FICS learned that Mother had once again been committed

involuntarily. Id. at 117. The record reveals that the commitment resulted

from the following events.

        . . . . [Mother] had contacted her landlord to come and unclog her
        toilet. When they had came [sic] to the residence, they believed
        that she clogged the toilet herself. And then she was perched on
        the window like a bird and chirping like a bird, that she had -- that
        she had broken into the heat room and jacked the heat up real
        high and she had clothes on that would have made her very
        hot. . . .

Id.4

        Mother was released on May 14, 2018. Id. About a week later, Mother

“wrecked her car into a tree and fled the scene. And then again on June 8th,

she was arrested.”5 Id. at 118. Meanwhile, on June 4, 2018, CYS filed a



____________________________________________


4 Mother was evicted from her residence in May 2018 due to her failure to pay
rent. N.T., 8/24/18, at 128. At the time of the termination hearing, FICS
believed that she was living with her brother. Id.

5   It appears the charges were withdrawn. See N.T., 8/24/18, at 118-19.




                                           -6-
J-S04019-19


petition requesting that the orphans’ court appoint a guardian ad litem (“GAL”)

for Mother, averring that she “might be suffering from incompetency issues.”

Petition for Appointment of Guardian Ad Litem, 6/4/18, at 1.         The court

conducted a hearing to address CYS’s petition on July 3, 2018, after which it

entered an order appointing a GAL and directing that Mother obtain a mental

health evaluation to determine her competency.6

       On July 27, 2018, C.B. reported to FICS that Mother “had been missing

for approximately a week prior. He did contact staff the following Monday and

stated she had returned and was brought back to Centre County from

Pittsburgh by a police car. . . . He also indicated that she had shaved her

head.” N.T., 8/24/18, at 119. Finally, FICS received a report on August 10,

2018, indicating that Mother was at her father’s residence, that her father had

concerns about her mental health, and that she had used unprescribed valium.

Id.

       The orphans’ court conducted a termination hearing on August 24, 2018,

at which Mother failed to appear. However, her legal counsel was present. At

the start of the hearing, the court and the parties’ counsel discussed at length

the issue of Mother’s alleged incapacity. Mother’s counsel began by making



____________________________________________


6 The orphans’ court indicates in its opinion that Mother did not obtain the
evaluation. Orphans’ Court Opinion, 10/5/18, at 2.




                                           -7-
J-S04019-19


an oral motion to postpone the hearing.7         He expressed concern that CYS

would not be presenting the testimony of anyone “from the mental health

profession as to my client’s alleged . . . mental health incapacity” and argued

that the court could not proceed without first hearing evidence and ruling on

that issue. N.T., 8/24/18, at 3-8. CYS opposed the motion on the basis that

Mother was not cooperating, and that a postponement would deny Child

permanency.8 Id. at 8-11. Child’s counsel agreed with CYS, asserting that

Mother had received sufficient due process protections.9         Id. at 20-23.

Ultimately, the court concluded that Mother “has been afforded due process

in this case” and proceeded with the hearing. Id. at 23. At the conclusion of

the hearing, the court announced that it would terminate Mother’s parental

____________________________________________


7Mother’s counsel requested previously that the orphans’ court postpone the
hearing in a memorandum of law filed August 21, 2018.

8 The orphans’ court heard brief testimony from Mother’s GAL, who explained
that she had been unable to get in contact with Mother. N.T., 8/24/18, at 17-
18.

9 Child’s counsel also served as his GAL during the dependency proceedings.
At the beginning of the termination hearing, he stated, “Your Honor, for the
record, I have been the [GAL] for [Child] in the dependency matter. This
being the termination of parental rights, given the age of [Child] and given
the circumstances of this case, I did not consider any type of conflict for me
to proceed as legal counsel in this matter, Judge.” N.T., 8/24/18, at 3. Child
was three and a half years old at the time of the hearing. See In re T.S.,
192 A.3d 1080, 1092-93 (Pa. 2018) (holding that a very young and pre-verbal
child’s right to counsel is satisfied when the orphans’ court appoints an
attorney as the child’s GAL and the attorney represents the child’s best
interests).




                                           -8-
J-S04019-19


rights. The court entered a termination order and decree on August 30, 2018,

followed by an amended order and decree on September 10, 2018.10 Mother

timely filed a notice of appeal on September 19, 2018, along with a concise

statement of errors complained of on appeal.

       Mother now raises the following issues for our review.

       I. Did the [orphans’ c]ourt err in appointing a [GAL] for Mother
       without an adjudication of incompetency/incapacity in that the
       [orphans’ c]ourt failed to conduct an evidentiary hearing with
       expert testimony of mental health professionals and review of
       Mother’s mental health records and diagnoses where the issue of
       Mother’s alleged incompetency/ incapacity [sic] had been alleged
       by CYS?

       II. Did the [orphans’ c]ourt err in proceeding with the involuntary
       termination hearing without first conducting an evidentiary
       hearing with expert testimony of mental health professionals and
       review of Mother’s mental health records and diagnoses to
       determine      whether     Mother      should    be     adjudicated
       incompetent/incapacitated where the issue of Mother’s alleged
       incompetency/incapacity had been alleged by CYS?

       III. Did the [orphans’ c]ourt err in terminating Mother’s parental
       rights     where     the      issue     of    Mother’s     alleged
       incompetency/incapacity had been alleged by CYS and, at time of
       hearing, CYS presented no expert testimony of mental health
       professionals nor provided to the [orphans’ c]ourt for its review
       Mother’s mental health records and diagnoses?

Mother’s brief at 4.

       We consider these claims mindful of our well-settled standard of review.

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
____________________________________________


10 The orphans’ court dated its original order and decree August 21, 2018,
which was three days prior to the termination hearing. The court corrected
the date to August 24, 2018, in its amended order and decree.

                                           -9-
J-S04019-19


      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      In her first issue on appeal, Mother argues that the orphans’ court erred

by appointing a GAL without finding that she is incapacitated and by failing to

conduct a hearing on her alleged incapacity including the testimony of expert

witnesses. Mother’s brief at 9-11. She contends “that the appointment of the

[GAL] should not have been made and/or once made, should have been

vacated until such time, if ever, that the [orphans’ c]ourt determined, . . .

Mother is an incapacitated person . . . .” Id. at 11.

      The Adoption Act provides that a parent in an involuntary termination

proceeding has the right to legal counsel. See 23 Pa.C.S.A. § 2313(a.1) (“The

court shall appoint counsel for a parent whose rights are subject to termination

in an involuntary termination proceeding if, upon petition of the parent, the

court determines that the parent is unable to pay for counsel or if payment

would result in substantial financial hardship.”). Moreover, our Orphans’ Court

Rules provide that the court shall appoint a GAL for a parent if he or she is

under eighteen years of age and is not “already adequately represented[.]”

Pa.O.C.R. 15.4(c)(1). While the language of Rule 15.4(c)(1) applies solely to

                                     - 10 -
J-S04019-19



parents who are minors, this Court has also found the rule instructive in cases

where parents suffer from alleged mental incapacity. We have clarified that

mentally incapacitated parents are not entitled to a GAL when they already

possess legal counsel providing adequate representation of their interests.

See In re S.C.B., 990 A.2d 762, 769 (Pa. Super. 2010) (“[A]lthough the

Orphans’ Court Rule . . . is specifically applicable only to individuals under the

age of 18 years, we conclude that the reasoning behind the rule’s provision is

equally persuasive when an allegedly mentally incapacitated parent has

adequate representation by her own counsel.”).

      In the case at bar, the orphans’ court appointed legal counsel for Mother

on April 17, 2018. In addition, the record indicates that Mother was born in

October 1992, and just under twenty-six years old at the time of the hearing.

Because Mother had counsel to represent her interests, and because she was

an adult, we agree that the court erred by appointing a GAL. Nonetheless, it

is clear that the court’s error was harmless. See In re M.T., 607 A.2d 271,

281 (Pa. Super. 1992) (citing Semieraro v. Commonwealth Utility

Equipment Corp., 544 A.2d 46, 47 (Pa. 1988)) (observing that an error must

actually harm an appellant to justify awarding a new trial).        As the court

acknowledged in its opinion, the GAL was unable to contact Mother and never

met with her. Orphans’ Court Opinion, 10/5/18, at 2; N.T., 8/24/18, at 17-

18. Thus, we conclude that Mother’s first issue merits no relief.

      In her second issue, Mother argues that the orphans’ court should have

postponed the termination hearing until expert testimony could be provided

                                     - 11 -
J-S04019-19


on Mother’s alleged incompetency or incapacity. Mother’s brief at 12. We

disagree. If counsel believed his client had diminished capacity, it was his

obligation under the Rules of Professional Conduct to seek her medical records

from her involuntary commitments, request an examination by medical

professionals, or petition for a guardian as specifically addressed in Pa.R.P.C.

1.14.

        Rule 1.14. Client with Diminished Capacity.

        (a) When a client's capacity to make adequately considered
        decisions in connection with a representation is diminished,
        whether because of minority, mental impairment or for some
        other reason, the lawyer shall, as far as reasonably possible,
        maintain a normal client-lawyer relationship with the client.

        (b) When the lawyer reasonably believes that the client has
        diminished capacity, is at risk of substantial physical, financial or
        other harm unless action is taken and cannot adequately act in
        the client’s own interest, the lawyer may take reasonably
        necessary protective action, including consulting with individuals
        or entities that have the ability to take action to protect the client
        and, in appropriate cases, seeking the appointment of a guardian
        ad litem, conservator or guardian.

        (c) Information relating to the representation of a client with
        diminished capacity is protected by Rule 1.6. When taking
        protective action pursuant to paragraph (b), the lawyer is
        impliedly authorized under Rule 1.6(a) to reveal information about
        the client, but only to the extent reasonably necessary to protect
        the client's interests.

Pa.R.P.C. 1.14.




                                       - 12 -
J-S04019-19



       Counsel represented Mother for over four months prior to the

termination hearing and never took any affirmative action11 to have a guardian

appointed for Mother, nor did he act to protect her interests in any other way,

so we must presume he did not believe his client had diminished capacity and

he cannot now complain that the orphans’ court erred by conducting the

termination hearing. Therefore, no relief is due.

       In her third issue, Mother argues that, even if the orphans’ court had

appointed her GAL according to the proper procedure, it would still be error

for the court to terminate her parental rights without hearing expert testimony

“as to the substantive issue of Mother’s mental health and how it allegedly

impacts her ability to parent.” Mother’s brief at 13. Once again, we disagree

for the reasons stated supra.

       Additionally, the record reveals that Mother waived this claim by failing

to support it in her brief with citation to relevant authority.     See In re

M.Z.T.M.W., 163 A.3d 462, 465 (Pa. Super. 2017) (“It is well-settled that this

Court will not review a claim unless it is developed in the argument section of

an appellant's brief, and supported by citations to relevant authority.”).

However, even if Mother had not waived this claim, it would be meritless.




____________________________________________


11 Mother’s counsel filed a memorandum of law in response to the Orphans’
Court Order of August 1, 2018. He only criticized the procedure of appointing
a GAL without medical testimony and argued the proper procedure would be
to proceed under the Guardianship Act.

                                          - 13 -
J-S04019-19


      Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S.A. § 2511. It requires a bifurcated analysis.


      . . . . Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Mother’s parental rights to

Child involuntarily pursuant to Section 2511(a)(2), (5), and (b). We need only

agree with the court as to any one subsection of Section 2511(a), as well as

Section 2511(b), to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Accordingly, we

analyze the court’s termination decision pursuant to Section 2511(a)(2) and

(b), which provides as follows.

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                       ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-


                                      - 14 -
J-S04019-19


           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

                                     ***

23 Pa.C.S. § 2511(a)(2), (b).

     We first consider whether the orphans’ court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

     . . . . In order to terminate parental rights pursuant to 23 Pa.C.S.[]
     § 2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental




                                    - 15 -
J-S04019-19



duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

       Here, as recited above, the record contains overwhelming evidence that

Mother is incapable of parenting Child, and that she cannot or will not remedy

her parental incapacity. Mother failed to comply with reunification services,

abused illegal substances, attended her visits with Child inconsistently, and

engaged in inappropriate and dangerous behaviors. During the termination

hearing, FICS was not certain which aspects of Mother’s behaviors resulted

from her substance abuse and which aspects of those behaviors resulted from

any mental health issues.12 N.T., 8/24/18, at 136. Regardless, it is clear that

Mother has been unavailable to parent Child and will remain unavailable for

the foreseeable future. Preserving Mother’s parental rights in this case would

serve only to deny Child the permanence and stability to which he is entitled.

As this Court has stated, “a child’s life cannot be held in abeyance while a

parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child's

need for permanence and stability to a parent's claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006).
____________________________________________


12Mother’s involuntary commitment was accepted as a fact by all parties, but
no records of diagnosis or treatment received were ever entered into the
record by any party. As previously noted, Mother did not comply with the
August 1, 2018 Order to obtain a mental health evaluation and the judge
determined it would be improper to force her to obtain an evaluation.
Orphans’ Court Opinion, 10/5/18, at 2.

                                          - 16 -
J-S04019-19



      We next consider whether the orphans’ court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(b).

      . . . . Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-interest
      analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted).

      We again discern no abuse of discretion. The record reveals that Child

has no bond with Mother. As discussed above, Mother did little to interact

with Child during visits and C.B. acted as his primary caregiver. N.T., 8/24/18,

at 103-04. Mother’s reunification counselor at FICS, Jessica DuFour, testified

that Child displayed more of a bond with C.B. than with Mother. Id. at 135.



                                     - 17 -
J-S04019-19


In September 2017, FICS shortened the length of Mother’s visits from two

hours to one hour, “because she was having a difficult time even making it

through two-hour visits. She would ask for the visit to be ended, and it just

wasn’t successful for her or [Child] because she wasn’t participating in it.” Id.

at 130.   Mother then attended her visits with Child inconsistently during

December 2017, March 2018, and April 2018. Id. In contrast, Ms. DuFour

testified that Child is “doing really great” in his foster home and is bonded with

his preadoptive foster parents. Id. at 132. Thus, it is clear that terminating

Mother’s parental rights will best serve Child’s needs and welfare.

      Based on the foregoing, we conclude that the orphans’ court did not

abuse its discretion by terminating involuntarily Mother’s parental rights to

Child. Therefore, we affirm the court’s September 10, 2018 order and decree.

      Order and decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/07/2019




                                     - 18 -